DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This Office Action in response to the Amendment filed on 8/19/2022.
3.	Claims 18, 23-29, 31-33, 37-49  are pending. All the pending claims are all examined and rejected herein.
Response to Arguments
4.	Applicant’s arguments with respect to the pending claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

 

5.	Claims 18, 23-29, 31, 33, and 37-49 are rejected under 35 U.S.C. 102102(a)(1) as being anticipated by Knight et al (US 20070271512 A1).

Knight et al  (“ Knight”) is directed to Method For Personalizing An Appliance User Interface.
 
As per claim 18, Knight discloses a method (see flowchart of Fig. 2) for controlling at least one function of a household appliance (see appliance 10) , said method comprising;
 sensing contactlessly by a control device a presence of a user's hand in a sensing space (([0026] The sensor 18 can be integral with the appliance 10 or can an externally located device. The position of the sensor 18 is based on the biometric characteristic it detects. For example, if the sensor 18 is used to detect a facial characteristic, it will be located at level corresponding to the face of most users. If the sensor 18 is used to detect a fingerprint, it will be located at a level corresponding to the hand of most users);
detecting a characteristic of the sensed hand by the control device ([0023] The appliance 10 is further provided with a sensor 18 that can detect at least one biometric characteristic(s) of the user. The sensor 18 is operably coupled to the controller 12 to provide the controller 12 with the biometric information of the user. Based on the biometric characteristics detected, the sensor 18 can generate a corresponding signal that is received by the controller 12. The controller 12 then uses the detected biometric characteristics to identify the user); and 
actuating a function of the household appliance using the detected characteristic, wherein the method includes, prior to actuating the function of the household appliance, processing the detected characteristic with data which is stored in the control device, wherein the function of the household appliance is actuated as a function of a result of the processing of the detected characteristic with the data, wherein the data comprises user-related data including identification data of the user and a user profile, and wherein the processing of the detected characteristic comprises a correlation of the detected characteristic with the user-related data ([0019] A user interface for an appliance can be personalized according to a method of the Knight’s  invention. A user approaching the appliance is identified and a user-specific interface is created based on the identification of the user. The user-specific interface allows the user to operate the functions of the appliance in a more convenient manner than a non-user-specific interface. [0034] The usage habits of the identified user are also stored by the controller 12. The usage habits comprise the user's ongoing operation of the appliance 10 and can be determined by tracking the operational history of the appliance 10 with respect to a particular user. By adjusting the association of a particular set of biometric characteristics with functions that a user possessing the particular set of biometric characteristics, a refined interface template can be developed that creates a refined user-specific interface that presents the subset of appliance functions that are used most commonly by the identified user. [0041] Referring to FIG. 5, an illustrative example of a refined child user interface is presented. When first operating the appliance 10, a user that is identified as a child will initially be presented with the option menu 56, as shown in FIG. 3A. Over time, if the child uses a function more often than the default functions of the standard child interface template, the preferred function will be added to a refined interface template to create a refined option menu 56'. As an example, the child may never use the pizza heating function, but may consistently use an ice cream warming function. Accordingly, the usage habits and user profile for the child are updated with this information each time the child uses the appliance 10 and eventually the refined child user interface will present an option menu 56' with a one-touch button for warming ice cream in addition to or instead of the pizza heating button).
 
As per claim 23, Knight further discloses that the method of claim 18, wherein the data further comprises at least one limit value for the characteristic and the processing of the detected characteristic comprises a comparison with the at least one limit value ([0010] the method of Knight further discloses  personalizing the user interface of an appliance by creating a user-specific interface based on the identified biometric characteristics of a user.  The one or more biometric characteristics can be one of height, weight, body mass, facial pattern, iris pattern, voice pattern, voice spectrum scan, speech pattern, language, handedness, fingerprint, finger pressure, finger size, and body temperature).

As per claim 24, Knight further discloses that the  method of claim 18, wherein the actuating of the function of the household appliance comprises unlocking a locked function, locking an unlocked function, maintaining the locking of a function, activating a function, setting operating parameters, and any combination thereof ([0007]a method for personalizing the operation of an appliance comprising a controller for controlling one or more functions of the appliance and a user interface operably coupled to the controller through which a user can select the one or more functions of the appliance. The method comprises identifying a user based one or more biometric characteristics of the user, creating a user-specific interface by assigning to the identified user a standard interface template from a group of standard interface templates based on the identification of the user, and customizing the user-specific interface for the identified user. [0039] Referring to FIG. 3A-3D, an illustrative example of a child user-specific interface is presented. A user that is identified as a child will initially be presented with an option menu 56, as shown in FIG. 3A. The option menu 56 comprises the appliance functions that a child typically uses, such as heating popcorn, hotdogs, and pizza. [0041] As an example, the child may never use the pizza heating function, but may consistently use an ice cream warming function. Also see [0028, 0031, and 0041]).

As per claim 25, Knight further discloses that the method of claim 18, wherein the characteristic of the hand is a biometric characteristic (see Abstract, a method is provided for personalizing the user interface of an appliance by creating a user-specific interface based on the identified biometric characteristics of a user).

As per claim 26, Knight further discloses that the method of claim 25, wherein the biometric characteristic is a height of a back of the hand, a width of the back of the hand, a length of the back of the hand, a height of fingers of the hand, a width of the fingers, a length of the fingers, a relative position of the fingers, a handprint or a pattern of hand veins ([0024] The biometric characteristic detectable by the sensor 18 includes, but is not limited to, height, weight, body mass, facial pattern, iris pattern, voice pattern, voice spectrum scan, speech pattern, language, handedness, fingerprint, finger pressure, finger size, and body temperature). 

As per claim 27, Knight further discloses that the method of claim 18, wherein the characteristic is detected once after the hand has been sensed ([0024] The sensor 18 comprises any device that can detect a biometric characteristic of a person. [0028] The detected biometric characteristics are used to identify the user by passive identification or active identification. The biometric characteristic detectable by the sensor 18 includes, but is not limited to, height, weight, body mass, facial pattern, iris pattern, voice pattern, voice spectrum scan, speech pattern, language, handedness, fingerprint, finger pressure, finger size, and body temperature).

As per claim 28, Knight further discloses that the method of claim 18, wherein, after the hand has been sensed, a size of the hand is detected continuously and compared with a limit value ([0220] If the User Profiling mode is enabled, the Profiler Module 850 continuously updates the current user profile. The newly calculated characteristics are checked against the current profile, and the system has the capability to distinguish between different users using the User Identity Records as described above. [0024] The sensor 18 comprises any device that can detect a biometric characteristic of a person. The biometric characteristic detectable by the sensor 18 includes, but is not limited to, height, weight, body mass, facial pattern, iris pattern, voice pattern, voice spectrum scan, speech pattern, language, handedness, fingerprint, finger pressure, finger size, and body temperature).

As per claim 43, Knight further discloses that the method of claim 18, further comprising projecting, by a projection unit, an item of content in a surroundings of the household appliance, wherein the projected item of content is personalized based on the result of the processing of the detected characteristic with the user-related data including the user profile (as illustrated in Figs.  3A-3D, an appliance user interface is shown with different personalized display of functions, wherein content items are shown projected on touch screen 14.  [0016] FIGS. 3A-3D are schematic illustrations of the user interface from FIG. 1 personalized for a child. Also see [0039] and [0017] FIGS. 4A-4D are schematic illustrations of the user interface from FIG. 1 personalized for an adult. Also see [0032]). 

As per claim 44, Knight further discloses that the method of claim 43, wherein the personalization of the projected item of content is different for different users.([0016] FIGS. 3A-3D are schematic illustrations of the user interface from FIG. 1 personalized for a child while FIGS. 4A-4D are schematic illustrations of the user interface from FIG. 1 personalized for an adult [0017]. As shown in the figures different personalized display of functions are shown for adult and child. Also see [0032]). 

As per claim 45, Knight further discloses that the method of claim 18, wherein the function of the household appliance that is actuated is personalized based on the result of the processing of the detected characteristic with the user-related data including the user profile ([0016] FIGS. 3A-3D are schematic illustrations of the user interface from FIG. 1 personalized for a child while FIGS. 4A-4D are schematic illustrations of the user interface from FIG. 1 personalized for an adult [0017]. As shown in the figures different personalized display of functions are shown for adult and child. Also see [0032]). 

As per claim 46, Knight further discloses that the method of claim 18, wherein the user profile includes at least one of a function assigned to a particular user, an operating parameter of an individual function assigned to a particular user, and a content to be output by a function assigned to a user ([0040] Referring to FIG. 4A-4D, an illustrative example of an adult user interface is presented. A user that is identified as an adult will initially be presented with an option menu 66, as shown in FIG. 4A. The option menu 66 comprises the general cooking operation that an adult typically performs. The adult option menu 66 is more sophisticated than the child option menu 56 and can comprise more complex functions. Also see [0041]).

As per device claims 29, and 37-42, and 47-49, Knight further discloses a control device (example Fig. 1, controller 12 ) for controlling at least one function of a household appliance (appliance 10).  Device claims 29, and 37-42 and 47-49 correspond to method claims 18,  23-28, and 44-46, respectively.  Therefore, the citations applied to reject  the limitations of method claims are also applied to the device claims.
 
As per claim 31, Knight further discloses that the  control device of claim 29, wherein the sensing unit and the detection unit are combined in a module ([0024] The sensor 18 comprises any device that can detect a biometric characteristic of a person).

As per claim 33, Knight further discloses that the control device of claim 29, further comprising a projection unit configured to project an item of content in a surroundings of the household appliance, wherein the projection unit is connected to the actuation unit so that the projected item of content is personalized as a function of the processing result (as illustrated in Figs.  3A-3D, an appliance user interface is shown with different personalized display of functions, wherein content items are shown projected on touch screen 14.  [0016] FIGS. 3A-3D are schematic illustrations of the user interface from FIG. 1 personalized for a child. Also see [0039] and [0017] FIGS. 4A-4D are schematic illustrations of the user interface from FIG. 1 personalized for an adult. Also see [0032]).
 

 Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

6.	Claims 29 and 32 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by  Kovach (US 9791936 B1).

Kovach is directed to Audio And Motion-based Control Of A Personalized Smart Appliance, Media, And Methods Of Use.

As per claim 29,  Kovach  discloses A control device for controlling at least one function of a household appliance, said control device comprising: a sensing unit configured to sense a presence of a user's hand in a sensing space contactlessly; a detection unit configured to detect a characteristic of the sensed hand; and an actuation unit configured to activate a function of the household appliance using the detected characteristic; and a processing unit configured to process the detected characteristic with data stored in the control device to thereby establish a processing result, said processing unit being connected to the actuation unit so that the function of the household appliance is actuated as a function of the processing result. wherein the data comprises user-related data including identification data of the user and a user profile, and wherein the processing unit is configured to correlate the detected characteristic with the user-related data (Methods, systems and media are provided for hands-free operation of an appliance. For example, the appliance may detect input from a hands-free user, where the detected input is voice or gesticular. The appliance may compare the detected input to known inputs and retrieving the user's profile based on the detected input corresponding to a known input. Based upon retrieval of the user's profile, the appliance may output recognition of the user input and modify operation of a burner according to both the user input and the retrieved user profile. Based upon the detected input being unrecognized, the appliance may create a new user profile associated with the detected input and modify operation of a burner according to the detected input. Also se column 6, lines 24-31, in some embodiments, an anonymized profile may store any suitable data about the user, include usage statistics. If the appliance allows unauthenticated users to operate the appliance, then the appliance may perform requested functions at 210. Some embodiments also distinguish between multiple users, such as only accepting input from one user while ignoring inputs from other users (e.g., if there is a group of people gathered near the appliance 100) ).

 As per claim 32, Knight further discloses that the control device of claim 29, further comprising a gesture detection unit configured to set an operating parameter of the household appliance or to detect a further unit of the control device (see hand gestures in Gis.3A-3C. for example in FIG. 3A is a depiction 300A of gesture-based selection of a burner 308A of appliance 304A, through which embodiments of the disclosure can be implemented. In this embodiment, a user may utilize a hand-gesture 302A to select a burner 308A, where the number of extended fingers corresponds to the desired burner (three fingers for burner number three for example, column 7, lines 6-22).

Conclusion
7.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20070271512 A1 is directed to Method For Personalizing An Appliance User Interface.
US 20130152002 A1  is directed to DATA COLLECTION AND ANALYSIS FOR ADAPTIVE USER INTERFACES.
US 20130229346 A1 is directed to METHOD AND APPARATUS FOR A CAMERA MODULE FOR OPERATING GESTURE RECOGNITION AND HOME APPLIANCE
  	US 8522308 B2 is directed to Systems And Methods For Providing A Spatial-input-based Multi-user Shared Display Experience.  
 

8.	It is noted that any citation to specific pages, columns, figures, or lines in the prior art references any interpretation of the references should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. In re Heck, 699 F.2d 1331-33, 216 USPQ 1038-39 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)).
9.	Information regarding the status of an application may be obtained from the patent application information retrieval (PAIR) system. Status information for published application may be obtained from either Private –PAIR or Public-PAIR. Status information for unpublished applications is available through Private-PAIR only. For more information about the PAIR system, please see pair-direct.uspto.gov web site. Should you have questions regarding access to the PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
10.	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Tadesse Hailu, whose telephone number is (571) 272-4051, e-mail address tadesse.hailu@uspto.gov, and the Fax number is (571) 273-4051. The Examiner can normally be reached on M-F from 10:30 – 7:00 ET. If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Kieu Vu, can be reached at (571) 272-4057 Art Unit 2173.
 /TADESSE HAILU/ Primary Examiner, Art Unit 2173